Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on 12/29/20. As directed by the amendment: Claims 1, 3, 175, and 179 have been amended. No claims have been added or cancelled. Thus, claims 1-3, 34, 43, 173-182 are presently pending in the application. 
Claim Interpretation
The claims contain functional language. A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971).
Claims 1, 175, and 179 recite
 “an exposure zone that is configured to be visible on a roof after installation….” This relates to the intended use of the product, as there appears to be no structural difference indicated in the specification between the “visible” and “non-visible” portions. This relates merely to the method of installation and thus this limitation is not given patentable weight. If Applicant believes that there is a structural difference in the roofing product itself which distinguishes a visible and non-visible portion, then it is suggested the functional limitation be replaced with a limitation which clearly delimits the structural distinctions.
“a headlap…configured to be non-visible on the roof after installation….” This relates to the intended use of the product, as there appears to be no structural difference indicated in the specification between the “visible” and “non-visible” portions. This relates merely to the method of installation and thus this limitation is not given patentable weight. If Applicant 
“configured to receive a fastener therethrough….” This limitation is considered to be met by any portion which is structurally capable of receiving a fastener (without destroying the functionality of the heater such as by putting a nail through the heating wire), such as having a hole or weakened portion through which a nail may be placed, or by having material such as “webbing, mesh, scrim, netting, fabric, polymeric, other non-conductive material or any combination thereof for fastener placement” (Par. 0028 of Specification).
Claim 2:
“the roofing product is installed on a roof such that the heater is adjacent to an eave of the roof….” This limitation is related to the intended use of the device and is met by any roofing product capable of being installed in such a location. If Applicant believes that a specific structure is associated with this function, then it is suggested the claims be amended to recite the associated structure.
Claim 174: “the heater is configured to be located directly against a roof deck of a roof without underlayment of any kind.” This limitation is related to the intended use of the device and is met by any roofing product capable of being installed without underlayment. If Applicant believes that a specific structure is associated with this function, then it is suggested the claims be amended to recite the associated structure.
Claim 182: “the roofing product is installed on a roof such that the heater is adjacent to an intersection of two portions of the roof.” This limitation is related to the intended use of the 
Claims 1, 175, and 179 recite that the heater is “disposed entirely within and integrated with the headlap.” Based on Applicant’s arguments dated 7/21/20, “within” is interpreted not as limited to within the thickness in a direction towards/away from the roof, but also generally as including a heater disposed “within” the headlap in the plane parallel to the shingle surface.
Duplicate Claim Warning
Applicant is advised that should claims 1, 173, and 174 be found allowable, claims 175, 177, and 178 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 34, 43, 173-174, and 182 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, in line 6 and in the third from last line, the claim recites “the shingle.” There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 34, 173, 175, 177, 182 are rejected under 35 U.S.C. 103(a) as being unpatentable over Evans et al. (US Pre-Grant Pub. No. 2004/0004066, hereinafter “Evans”) in view of McKenna (US 2004/0244324 A1).
Regarding claim 1, as best understood, Evans discloses a roofing product (the collection of all shingles, including heaters, and power cords shown in Fig. 1) comprising 

    PNG
    media_image1.png
    151
    354
    media_image1.png
    Greyscale
Annotated Fig. 1-i
a substrate (the “roofing shingle” of Fig. 1-i, excluding the heater 12) having an exposure zone (the lower portion of the “substrate,” not covered by a heater; see Annotated Fig. 1-ii, below) that is configured to be visible on a roof after installation (“that is configured to be visible on a roof after installation” is the intended use of the shingle, not given patentable weight; however, Evans does teach that the “exposure zone” is intended to be exposed—see how the “roofing shingle” overlaps the lower shingle below it, so that the analogous exposure zone of the lower shingle is exposed), 

    PNG
    media_image2.png
    137
    352
    media_image2.png
    Greyscale
Annotated Fig. 1-ii
a headlap (the upper portion of the “substrate” in the vicinity of heater 12; see Annotated Fig. 1-iii below) adjacent to the exposure zone and configured to be non-visible on a roof after installation (“configured to be non-visible on a roof after installation” is related to the intended use of the device, not given patentable weight, but it is hidden by heater 12 as shown in Fig. 1, and/or by overlapping shingle(s), not shown), and

    PNG
    media_image3.png
    152
    322
    media_image3.png
    Greyscale
Annotated Fig. 1-iii
a fastening zone (see Annotated Fig. 1-iv: defined herein as the lower region of the headlap, extending across the shingle in the x-direction, which exactly overlaps with the “attachment portion” as defined in Fig. 2 below) disposed within the headlap and adjacent to the exposure zone (it is located at the lower end of the headlap and thus adjacent the exposure zone) and extending across the entire length of “the shingle” (as defined); and 
a heater (12) comprising an electrical portion (defined as the portion of the heater where resistive wires are located) and a non-electrical an attachment portion (the lower portion of the heater, where through-holes are located but where the heater wire is not, extending across the lower edge of the heater as indicated in Annotated Fig. 2; since the heating wires do not extend in to the attachment portion thus defined, it is “non-electrical”), 

    PNG
    media_image4.png
    383
    931
    media_image4.png
    Greyscale

entirely within the headlap region as defined), such that no portion of the heater extends into the exposure zone (because the exposure zone was defined as the region of the substrate which is not covered by the heater; see Annotated Fig. 1-ii) wherein no portion of the electrical portion extends into the fastening zone (the fastening zone has been defined such that it does not overlap with the electrical portion), wherein the non-electrical attachment portion is disposed entirely within the fastening zone and adjacent to the exposure zone (see how the “fastening zone” was defined above; the fastening zone is defined by its overlap with the attachment portion, thus the attachment portion is located entirely within the fastening zone as defined; the attachment portion, being located at the lower end of the heater in Fig. 2, is adjacent to the exposure zone shown in Fig. 1-ii), wherein the non-electrical attachment portion extends across the entire length of the heater (Annotated Fig. 2), wherein overlapping portions of the non-electrical attachment portion and the fastening zone are configured to receive a fastener therethrough (Par. 0020; Fig. 2 shows the holes 58 through which fasteners will be placed. The fasteners will go through at least the headlap since the headlap is directly below the heater as shown in Fig. 1).
Regarding the heater attachment portion extending across the entire length of the shingle, Evans is silent. However, McKenna teaches a heater which extends across the entire length of the shingle (Fig. 1), and since the attachment portion of Evans extends across the entire length of the heater, this combination of Evans and McKenna teaches an attachment portion which extends across the entire length of the shingle. Modifying the apparatus of Evans by configuring the heater to extend across the entire length of the shingle, and thus the 
Regarding claim 2, Evans discloses the heater being capable of being installed on a roof such that the heater is adjacent to an eave of the roof (this relates to the intended use of the device and is not given patentable weight, but see Page 1, Par. 0015).
Regarding claim 34, Evans teaches a heater comprising a polyester (a "flexible, waterproof material, such as Mylar," Par. 0020).
Regarding claim 173, Evans does not disclose differently sized colors or granules in the fastening zone. However, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Since the differently colored granules do not have any mechanical purpose specifically set forth in the specification, this limitation is not given patentable weight (for the use of differently colored granules, see e.g. Koschitzky, US Pat. No. 5664385). Modifying the apparatus of Evans to have differently colored granules would have been an obvious design choice.
Regarding claim 175, Evans-McKenna discloses the roofing product substantially as set forth with respect to claim 1 above. Furthermore, Evans discloses a roofing shingle (Annotated Fig. 1-i) comprising the claimed features. Regarding the heater being integrated with the headlap, Evans is silent. However, McKenna teaches a heater which is integrated with a substrate (Par. 0034: "heating element 124 could easily be made integral with shingle 140.") The advantage of making the heater integrated with the shingle (and thus, in Evans, with (McKenna, Par. 0034). Modifying the apparatus of Evans by integrating the heater with the shingle, and thus integrating the heater with the headlap of the substrate of Evans, would have been obvious, at the time of invention, to one of ordinary skill in the art, in order to better protect the heater.
Regarding claim 177, Evans-McKenna discloses the roofing product substantially as set forth with respect to claim 173 above.
Regarding claim 182, Evans discloses the roofing product is capable of being installed on a roof such that the heater is adjacent to an intersection of two portions of the roof (the intended use of the roofing product, the placement is not given patentable weight; but Fig. 1 shows the heater being located near intersection 18).
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Evans in view of McKenna as applied to claim 1 and further in view of McGillycuddy (US 2013/0055661 A1).
Regarding claim 3, Evans fails to teach the attachment portion comprising a self-adhering portion. However, McGillycuddy teaches an attachment portion comprising a self-adhering portion (420, Fig. 4, Par. 0022) (McGillycuddy discloses the entire heater 425 having an adhesive layer 420, and thus the attachment portion, which is a part of the heater, comprises a self-adhering portion). At the time of invention, modifying the apparatus of Evans by adding a self-adhering portion to the attachment portion as taught by McGillycuddy would have been obvious to one of ordinary skill in the art because it allows the heater to be bonded to a shingle (McGillycuddy Par. 0022). 
Claims 43, 174, 178 are rejected under 35 U.S.C. 103(a) as being unpatentable over Evans in view of McKenna as applied to claim 1 or 175, and further in view of Wuchert (PG Pub. No. 2012/0043310).
Regarding claim 43, Evans is silent regarding printed indicia, but Wuchert discloses the heater comprising trimmable printed indicia. Modifying the apparatus of the modified Evans by printing indicia on trimmable portions of the heater would have been obvious to one of ordinary skill for the purpose of indicating locations where heaters are absent, these places being for example safe for placing fasteners (Wuchert Par. 0042). Regarding the exact appearance of the marks, since changes in shape where they do not affect the function fail to result in patentable distinction, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the use of dashes rather than solid lines, words, etc. does not result in patentable distinction.
Regarding claim 174, Evans is silent regarding the absence of an underlayment, but Wuchert discloses the heater being placed without an underlayment (Par. 0028).  Modifying the apparatus of the modified Evans by placing the heater on the roof deck of a roof without an underlayment as in Wuchert would have been obvious at the time of invention to one of ordinary skill because this “facilitates” installation and “a single person can install lengths of the system” (Wuchert Par. 0028).
Regarding claim 178, Evans as modified by McKenna and Wuchert discloses the apparatus substantially as set forth with respect to claim 174 above.
Claim 176 is rejected under 35 U.S.C. 103(a) as being unpatentable over Evans in view of McKenna, as applied to claim 175, and further in view of Hopkins et al. (US Pre-Grant Pub. No. 2010/0175824, hereinafter “Hopkins”).
Regarding claim 176, Evans fails to disclose the length of the heater. However, heaters in the range of 2-5 meters are well known in the art, as taught by Hopkins, who teaches a length of “up to 20 feet” (Par. 0032) which overlaps with the range of 2-5 meters (Hopkins’s invention is also trimmable). At the time of invention, modifying the apparatus of the modified Evans by constructing the heater in a length of 2-5 meters would have been obvious to one of ordinary skill because one of ordinary skill would be expected to optimize the length of the device for his or her desired purpose.
Claims 179-180 are rejected under 35 U.S.C. 103(a) as being unpatentable over Evans in view of McKenna and Glass et al. (US Pat. No. 3129316, hereinafter "Glass").
Regarding claim 179, Evans discloses a roofing product (the collection of all shingles, including heaters, and power cords shown in Fig. 1) comprising:

    PNG
    media_image1.png
    151
    354
    media_image1.png
    Greyscale
Annotated Fig. 1-i
a roofing shingle (defined as the combination of underlying shingles shown in Fig. 1, plus heaters 12; see also Annotated Fig. 1-i) having
an exposure zone (the lower portion of the shingle not covered by a heater; see Annotated Fig. 1-ii) that is configured to be visible on a roof after installation (this is the intended use of the shingle, not given patentable weight; however, Evans does teach that the “exposure zone” is intended to be exposed—see how the “roofing shingle” overlaps the lower shingle below it, so that the analogous exposure zone of the lower shingle is exposed), 

    PNG
    media_image2.png
    137
    352
    media_image2.png
    Greyscale
Annotated Fig. 1-ii
a headlap (Annotated Fig. 1-iii) adjacent the exposure zone, the headlap being configured to be non-visible on a roof after installation (the intended use of the device, this is nonetheless taught by Evans, as the headlap is hidden by heater 12 as shown in Fig. 1, and/or by overlapping shingles, not shown), 

    PNG
    media_image3.png
    152
    322
    media_image3.png
    Greyscale
Annotated Fig. 1-iii
a fastening zone (see Annotated Fig. 1-iv: defined herein as the lower region of the headlap, extending across the shingle in the x-direction, which exactly overlaps with the “attachment portion” as defined in Fig. 2 below) disposed within the headlap and adjacent to the exposure zone (it is located at the lower end of the headlap and thus adjacent the exposure zone) and extending across the entire length of the shingle (as defined); and 
a heater (12) comprising an electrical portion (defined as the portion of the heater where resistive wires are located) and a non-electrical an attachment portion (the lower portion of the heater, where through-holes are located but where the heater wire is not, extending across the lower edge of the heater as indicated in Annotated Fig. 2; since the heating wires do not extend in to the attachment portion thus defined, it is “non-electrical”), 

    PNG
    media_image4.png
    383
    931
    media_image4.png
    Greyscale

wherein the heater is disposed entirely within the headlap (entirely within the headlap region as defined), such that no portion of the heater extends into the exposure zone (because the exposure zone was defined as the region of the substrate which is not covered by the heater; see Annotated Fig. 1-ii) wherein no portion of the electrical portion extends into the fastening zone (the fastening zone has been defined such that it does not overlap with the electrical portion), wherein the non-electrical attachment portion is disposed entirely within the fastening zone and adjacent to the exposure zone (see how the “fastening zone” was defined above; the fastening zone is defined by its overlap with the attachment portion, thus the attachment portion is located entirely within the fastening zone as defined; the attachment portion, being located at the lower end of the heater in Fig. 2, is adjacent to the exposure zone shown in Fig. 1-ii), wherein the non-electrical attachment portion extends across the entire length of the heater (Annotated Fig. 2), wherein overlapping portions of the non-electrical attachment portion and the fastening zone are configured to receive a fastener therethrough Par. 0020; Fig. 2 shows the holes 58 through which fasteners will be placed. The fasteners will go through at least the headlap since the headlap is directly below the heater as shown in Fig. 1).
Evans is silent regarding the heater being integrated with the headlap of the substrate, and the fastening zone comprising one or more lines to delineate placement of the heater within the headlap, and regarding the heater attachment portion extending across the entire length of the shingle.
Regarding the heater being integrated with the headlap, Evans is silent. However, McKenna teaches a heater which is integrated with a substrate (Par. 0034: "heating element 124 could easily be made integral with shingle 140.") The advantage of making the heater integrated with the shingle (and thus, in Evans, with the headlap of the substrate) is that "heating unit 124 would probably be better protected during the handling of shingles 140 prior to their installation," (McKenna, Par. 0034). Modifying the apparatus of Evans by integrating the heater with the shingle, and thus integrating the heater with the headlap of the substrate of Evans, would have been obvious, at the time of invention, to one of ordinary skill in the art, in order to better protect the heater.
Regarding the heater attachment portion extending across the entire length of the shingle, Evans is silent. However, McKenna teaches a heater which extends across the entire length of the shingle (Fig. 1), and since the attachment portion of Evans extends across the entire length of the heater, this combination of Evans and McKenna teaches an attachment portion which extends across the entire length of the shingle. Modifying the apparatus of Evans by configuring the heater to extend across the entire length of the shingle, and thus the 
Regarding the lines, Evans does not disclose lines in the fastening zone. However, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). While the lines have a purpose, they do not have a clear mechanical function. Regardless, such a feature is taught in Fig. 1 of Glass. Modifying the apparatus of Evans by adding lines to the fastening zone to delineate placement of the heater within the headlap would have been obvious at the time of invention for the purpose of indicating to the user where it is safe to place nails (as shown in Glass Fig. 1).
Regarding claim 180, Evans does not disclose differently sized colors or granules in the fastening zone. However, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Since the differently colored granules do not have any mechanical purpose specifically set forth in the specification, this limitation is not given patentable weight (for the use of differently colored granules, see e.g. Koschitzky, US Pat. No. 5664385). Modifying the apparatus of Evans to have differently colored granules would have been obvious to one of ordinary skill at the time of invention because it is an obvious design choice.
Claim 181 is rejected under 35 U.S.C. 103(a) as being unpatentable over Evans in view of McKenna and Glass, as applied to claim 179, and further in view of Wuchert.
Regarding claim 181, Evans is silent regarding the absence of an underlayment, but Wuchert discloses the heater being placed without an underlayment (Par. 0028).  Modifying the apparatus of the modified Evans by placing the heater on the roof deck of a roof without an underlayment as in Wuchert would have been obvious to one of ordinary skill in the art at the time of invention for the purpose of reducing the number of parts to be installed.
Response to Arguments
Applicant’s arguments filed 12/29/20 have been considered but are not persuasive.
The examiner has interpreted the reference(s) in a slightly different manner in light of the amendments, and finds that Evans and McKenna read on the claimed invention, where the attachment portion and fastening zone are interpreted in Evans as set forth above, such that the fastening zone and attachment portion explicitly exclude the electrical heater portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.E.M/             Examiner, Art Unit 3761   

/TU B HOANG/             Supervisory Patent Examiner, Art Unit 3761